Citation Nr: 1702770	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for the residuals of head trauma. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to December 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims his psychiatric disorder, variously diagnosed to include, but not limited to, dysthymic disorder, anxiety disorder, depression, schizotypal personality disorder, dependent personality traits, self-defeating personality, bipolar affective disorder, cannabis abuse, substance induced depressive disorder, and posttraumatic stress disorder (PTSD), is the result of physical and emotional abuse sustained in service.  The case was previously remanded in June 2014 to afford the Veteran an appropriate VA examination for psychiatric disorders, to include PTSD.  After examining the Veteran, and reviewing the electronic record, the examiner was to determine whether a diagnosis of PTSD was appropriate and if so, identify the stressors upon which the diagnosis was made.  The examiner was also to state an opinion as to whether any currently or previously diagnosed psychiatric disorder, other than PTSD, was related to the Veteran's active duty service or any incident therein, to include assault.  

The examination was conducted in March 2015.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The March 2015 medical opinion indicated that the Veteran did not meet the criteria for PTSD, as there was nothing in the record to support the Veteran's contentions of assault in service, even though the examiner noted there was reference in the records that the personal assault incidents had been conceded.  In fact, in the report on page six, the examiner stated, "[i]n the absence of documentation, markers are not indicative/supportive of the [V]eteran's report of in-service assaults."  This examiner clearly did not review the service treatment records showing the Veteran was referred to psychiatry after pulling a knife on a fellow marine, a two week history of violent behavior, and suicidal gestures; head and facial trauma sustained after an assault in a nightclub; emergency room treatment for facial trauma, including retinal edema and decreased visual acuity, after being kicked in the face during a fight; and complaints of depression, worry, and nervous trouble on his separation medical examination.  The Board would also note at this juncture, entries from social workers and clinical psychiatric pharmacists dated prior to and after the examination, note noncombat PTSD, secondary to emotional and physical abuse during service.  Such failures render the opinion inadequate.  

With regard to the claim for residuals of head trauma, the Veteran has asserted that he sustained head and facial trauma during the assaults in service resulting in chronic headaches.  The Veteran was afforded a traumatic brain injury (TBI) examination in September 2009, which focused on whether the assault to the head was significant enough to cause a TBI.  However, the examiner did not opine as to whether the complaints of headaches themselves were related to the documented head and facial trauma in service.  Moreover, VA outpatient treatment records dated after the examination continue to document complaints of chronic headaches.  Thus, the opinion is also not adequate. 

Given the inadequacies in the VA opinions, a remand is warranted in order to provide the Veteran with new VA examinations that address the questions delineated below. 

Additionally, all relevant VA medical records dated since February 2016 must obtained.  38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as employment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain the Veteran's updated VA treatment records dated since February 2016. 

All attempts to secure this evidence must be documented by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once obtained, the Veteran must be afforded a VA examination by a psychiatrist, to determine whether a psychiatric disorder, to include PTSD, is related to the Veteran's military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Specifically, the examiner must review and comment on the service treatment records, post-service medical evidence, reports of VA examination dated in 2002, 2007, and 2015, the Veteran's statements of onset during service, and lay statements submitted on the Veteran's behalf from his mother and wife.  

Thereafter, the examiner must provide an opinion as to: 

a) whether any currently or previously diagnosed psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include as due to service treatment records showing the Veteran was referred to psychiatry after pulling a knife on a fellow marine, a two week history of violent behavior, and suicidal gestures; sustained head and facial trauma after an assault in a nightclub; sought emergency room treatment for facial trauma, including retinal edema and decreased visual acuity, after being kicked in the face during a fight; and complained of depression, worry, and nervous trouble on his separation medical examination.   

b) whether a diagnosis of PTSD is deemed appropriate and if so, whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner to include, but not limited to, service treatment records showing the Veteran was referred to psychiatry after pulling a knife on a fellow marine, a two week history of violent behavior, and suicidal gestures; sustained head and facial trauma after an assault in a nightclub; and sought emergency room treatment for facial trauma, including retinal edema and decreased visual acuity, after being kicked in the face during a fight.  

The examiner is informed that it is not enough merely to conclude the Veteran does not currently have PTSD, even if not diagnosed during this current or prior evaluation.  The Veteran only instead needs to show he has had the claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved.  A diagnosis of noncombat PTSD secondary to emotional and physical abuse in service has been noted in VA outpatient treatment records, which the examiner must specifically address in rendering this opinion.

c) If the examiner finds that a currently or previously diagnosed psychiatric disorder pre-existed the Veteran's military service, the examiner must state the specific evidence upon which this finding is based.

If the examiner finds that a currently or previously diagnosed psychiatric disorder pre-existed the Veteran's military service, the examiner must state whether such disorder was not aggravated beyond the natural progression of the disease by the Veteran's military service.  If the pre-existed psychiatric disorder was not aggravated, the examiner must state the specific evidence upon which this finding is based.

In answering this question, the examiner must address the 2002 VA examiner's opinion that the Veteran had a pre-existing schizotypal personality pattern that likely contributed to significant adjustment difficulty in the service and put him at a greater risk for developing PTSD or a mood disorder sometime in the future.

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination to determine whether the Veteran has residuals of head injury that are related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.   

The examiner must provide an opinion as to whether chronic headaches had their onset in service or are related to an incident of the Veteran's military service, to include head and facial trauma sustained in October 1980.  In answering this question, the examiner is must consider the Veteran's statements of certain events having occurred during his service and symptoms experienced, as well as treatment provided both during and since his military service.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

7.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

